NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
BILL MAX OVERTON,
Appellant,
V. '
COMMISSIONER OF INTERNAL REVENUE,
Appellee.
2011-1020
Appeal from the United States Tax Court in case no.
15032-10, Chief Judge John O. C01vin.
Bef0re RADER, Chief Judge, FRIEDMAN and LINN, Circuit
Judges
PER CURIAM.
ORDER
Upon review of Bi1l Max OVe1'ton’s recently docketed
appea1, we consider whether this appeal should be trans-
ferred. .

OVERTON v. COlVDIISSIONER 2
Overton filed a petition at the United States Tax
Court. On September 2O, 2010, the Tax Court dismissed
the petition for lack of jurisdiction. On October 14, 2010,
Overton filed a notice of appeal, seeking review by this
court. Overton's mailing address indicates that his resi-
dence is in Oklahoma, which is within the regional juris-
diction of the United States Court of Appeals for the
Tenth Circuit.
This court is a court of limited jurisdiction See 28
U.S.C. § 1295. We have no jurisdiction to review deci-
sions of the Tax Court. 26 U.S.C. § 7482(a)(1) ("The
United States Courts of Appeals (other than the United
States Court of Appeals for the Federal Circuit) shall
have exclusive jurisdiction to review the decisions of the
Tax Court . . . ."). Because we lack jurisdiction we trans-
fer this appeal to the United States Court of Appeals for
the Tenth Circuit. 28 U.S.C. § 1631 ("Whenever a civil
action . . . or an appeal . . . is noticed for or filed with such
a court and that court finds that there is a want of juris-
diction, the court shall, if it is in the interest of justice,
transfer such action or appeal to any other court in which
the action or appeal could have been brought at the time
it was filed or noticed . . . ."). `
Accordingly,
lT lS ORDERED THATZ
This appeal is transferred to the United States Court
of Appeals for the Tenth Circuit pursuant to 28 U.S.C. §
1631.

3
JAN 1 9 2011
Date
cc: Bill l\/lax Overton
S
John A. DiCicco, Esq.
ovsRToN v_ coMM1ss1oNER
FoR THE CoURT
lsi J an Horbal_v
J an Horbaly
Clerk
U.S. COUR'l':5lli£All?PEAl.S FOR
THE FEDERAL ClRCU|T
JN\| 19 2011
wl |fB¢'BIl!
ClW